SCOTT, J., pro tem.
At 11 o’clock Christmas night plaintiff attempted to cross San Pedro Street in the city of Los Angeles, going east on the north side of Winston Street wheie the two streets intersect. A truck driven by defendant Jow was going north on the east side of San Pedro Street. It was seen by plaintiff when he was halfway across, but he proceeded on and was struck. He sued to recover damages for injuries thus incurred and from judgment for defendants takes this appeal.
When examined by the physician at the hospital to which he was taken for treatment for his injuries plaintiff was found to be intoxicated. The evidence as to whether he was crossing in the crosswalk or at a point some distance to the south of it was such that the jury may reasonably have concluded that he was crossing at a point outside the crosswalk, that his conduct was negligent and that such negligence proximately contributed to the accident and to the injuries complained of.
An examination of the instructions assailed by appellant as being prejudicially erroneous discloses nothing which could have misled or confused the jury.
Judgment affirmed.
Grail, J., and Stephens, P. J., concurred.